         Case 1:15-cv-03781-WHP Document 86 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                :
 LARRY W. JANDER, RICHARD J.                    :
 WAKSMAN, and all other individuals             :           15cv3781
 similarly situated,                            :
                                                :           ORDER
                Plaintiffs,                     :
                                                :
                -against-                       :
                                                :
 RETIREMENT PLANS COMMITTEE OF                  :
 IBM, et al.                                    :
                                                :
                Defendants.                     :
                                                :

WILLIAM H. PAULEY III, Senior United States District Judge:
              The parties are directed to file a joint letter by August 24, 2020, explaining their

respective positions regarding how this action should proceed.

Dated: August 10, 2020
       New York, New York
                                                     SO ORDERED:


                                                     _______________________________
                                                          WILLIAM H. PAULEY III
                                                                 U.S.D.J.
